United States Court of Appeals
                       For the First Circuit


No. 98-1921, 99-1379

                        STEVEN J. NOWACZYK,

                       Petitioner, Appellant,

                                 v.

               WARDEN, NEW HAMPSHIRE STATE PRISON,

                       Respondent, Appellee.


                            ERRATA SHEET

     The opinion of this Court issued August 14, 2002 should be
amended as follows:

     On page 10, line     8:    "September    of   2000"   should   read
"September of 1999"

     On Page 33, line     7:   "September    19,   2000"   should   read
"September 19, 1999"